Citation Nr: 1113450	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-16 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1984 to July 1984 with additional time in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claims.  The Board notes that initially there were three claims on appeal, including service connection for bilateral hearing loss, a right knee disability and a neck disorder.  

In a February 2008 rating decision, the RO granted the Veteran's claim for service connection for a neck disorder and assigned an initial disability rating of 10 percent, effective from April 7, 2005.  The Veteran has not since appealed the initial rating or effective date assigned for her neck disability, so the claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  See also 38 C.F.R. § 20.200 (2010) ("An appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.").  

In May 2008, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by a Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In a January 2009 Board decision, the two remaining claims were remanded for further development.  The VA Appeals Management Center (AMC) continued the previous denials in an October 2009 supplemental statement of the case (SSOC).  Thereafter, a June 2010 Board decision again remanded the claims for service connection for a right knee disability and bilateral hearing loss because the previous Veterans Law Judge, who conducted the May 2008 hearing, was no longer employed at the Board.

The Veteran elected in a March 2010 letter to have another hearing with a Veterans Law Judge who will decide her appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 
38 C.F.R. § 20.707 (2010).  In October 2010, the Veteran presented sworn testimony during her videoconference hearing, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  Also at this hearing, pursuant to a statement dated October 2010, the Veteran withdrew her claim for bilateral hearing loss and the claim is no longer before the Board.  See 38 C.F.R. § 20.204(b)(1) (2010) (noting that "[e]xcept for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing").  Additionally, an October 15, 2010 letter, signed by the Veteran, reflects the claimant's request to withdraw the appeal regarding bilateral hearing loss.

All prior requested development has been completed and the Veteran's claim has again been returned to the Board for appellate adjudication.


FINDING OF FACT

A right knee disability is shown by the competent medical evidence of record to be related to the Veteran's active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the Veteran's right knee disability was incurred in or aggravated by her military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted in full.  See, e.g., 38 C.F.R. § 20.1102 (2010) ("An error or defect in any decision by the Board of Veterans' Appeals which does not affect the merits of the issue or substantive rights of the appellant will be considered harmless and not a basis for vacating or reversing such decision.").

II.  Entitlement to Service Connection for a Right Knee Disability

The Veteran contends that her right knee disorder is initially due to an injury she received while in basic training from February 1984 to July 1984.  Further, the Veteran was also involved in a motor vehicle accident in 1990, while she was also on active duty status, which she claims has further worsened her right knee disability.  As discussed below, the Board finds the evidence supports her contentions.  

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

Stated somewhat differently, service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

According to 38 C.F.R. § 3.303(b), if chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) recognized lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Veteran's lay testimony also has to be credible, however, to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")) (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., tinnitus, a broken leg, separated shoulder, flat feet, varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit has clarified that supporting medical nexus evidence is not always or categorically required to establish the linkage between the claimed disability and the Veteran's military service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.").  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. at 494-97; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, there is no disputing the Veteran suffers from a right knee disability.  Indeed, the Board already acknowledged as much when remanding this claim in January 2009.  Additionally, according to a March 2009 VA compensation examiner, the Veteran currently suffers from arthralgia, mild subcutaneous edema, inflammation and arthritis in the right knee.  The examiner also, and perhaps more importantly, indicated the Veteran likely had experienced this condition and its effects since service (as she is alleging), so as to in turn justify granting service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Regarding in-service incurrence of this condition, the Veteran's service treatment records (STRs) clearly indicate her complaints of right knee pain beginning in April 1984.  Her STRs also note the occurrence of the motor vehicle accident in December 1990.  An August 2001 physical profile noted a diagnosis of degenerative joint disease of the knees and also restricted her physical activity.  Additionally, her reserves examination from April 1998 noted her history of swollen knees.  

Concerning the etiology of the Veteran's current knee disability, the March 2009 VA compensation examination and April 2009 accompanying opinion state that the right knee disability is most likely a result of injury the Veteran received while she was on active duty.  The examiner noted the Veteran's treatment for a right knee disability in 1984 and the motor vehicle accident in 1990.  The examiner's rationale for this opinion is that her right knee disability has been on-going, as previously addressed, and that she currently suffers from inflammation and edema of the right knee.  In addition, the examiner stated that once a joint is injured, there is an increased risk of future injury of the same joint, as is the case here.  

Importantly, there is no additional medical opinion evidence refuting this VA compensation examiner's favorable opinion, so it is uncontroverted.  Moreover, an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is a definite or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

In further support of her claim, the Board has also considered the Veteran's two videoconference hearing testimony transcripts, which are of record.  The Veteran is certainly competent, even as a layperson, to describe pain, swelling, and difficulty bending her right knee.  This is important to point out because, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit recognized lay evidence as potentially competent to support presence of disability, including during service and even since, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Board also notes that her testimony is essentially the same from May 2008 to October 2010.  Therefore, the Board finds this lay testimony regarding the history of the Veteran's knee problems dating back to service to also be credible (so not just competent).  The Board finds the Veteran's competent and credible testimony is ultimately probative of evidence in support of the claim, especially in regards to an in-service injury and the onset of pain and continuity of symptomatology after service.  

In light of the March 2009 VA examiner's opinion, the Veteran's probative testimony as just described,  and resolution of all reasonable doubt in her favor, the Board finds that it is at least as likely as not the her right knee disability is a result of her military service.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection is warranted.  


ORDER

Entitlement to service connection for a right knee disability is granted.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


